ACCEPTED
                                                                                                                                    225EFJ017357697
Appellate Docket Number: 05-12-01429-CV                                                                                             FIFTH COURT OF APPEALS
                                                                                                                                    DALLAS, TEXAS
Appellate Case Style:         Jim Silliman                                                                                          13 March 4 P3:00
                                                                                                                                    Lisa Matz
                        Vs.                                                                                                         CLERK
                              Luxor Contracting, Inc., d/b/a Luxor Staffing

Companion Case No.:                                                                                                            FILED IN
                                                                                                                        5th COURT OF APPEALS
                                                                                                                            DALLAS, TEXAS
                                                                                                                        3/4/2013 3:00:14 PM
                                                                                                                              LISA MATZ
Amended/corrected statement:      x                  DOCKETING STATEMENT (Civil)                                                Clerk
                                               Appellate Court:5th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I Appellant                              r 4t                               '        r 'Appellant AttorneY )1.  (
                                                                                                                                                         ,
                                                                                         ,                          5
                                                                                                                                                             _
0 Person      fl Organization (choose one)                                      CI      Lead Attorney
                                                                            First Name:             Norvin
First Name:      Jim                                                        Middle Name: Reed
Middle Name:                                                                Last Name:               Silliman
Last Name:       Silliman                                                       Suffix:
Suffix:                                                                         Law Firm Name: Faegre, Baker & Daniels, LLP

Pro Se: 0                                                                       Address 1:           111 E. Wayne Street
                                                                            Address 2:               Suite 800
                                                                                City:               Fort Wayne
                                                                                State:     Indiana                         Zip+4:    46802
                                                                            Telephone:               (260) 460-1625             ext.
                                                                            Fax:           (260) 460-1700
                                                                            Email:         Reed.Silliman@faegrebd.com
                                                                                SBN:       330 02
                                                                                                                                                 ,
1 Xppellint4                                                                    IL Appellaiit- A orney(s) ,
                                                                                                                                                     —
'I Person        Organization (choose one)                                              Lead Attorney
                                                                            First Name:              Scott
First Name:      Jim                                                        Middle Name: Patrick
Middle Name:                                                                Last Name: Stolley
Last Name:       Silliman                                                       Suffix:
Suffix:                                                                     Law Firm Name:Thompson & Knight LLP
Pro Se: 0                                                                   Address 1:               1722 Routh Street
                                                                                Address 2:           Suite 1500




                                                                 Page 1 of 11
                                                                      City:              Dallas
                                                                      State:     Texas                        Zip+4:   75201
                                                                      Telephone:         (214) 969-1700            ext.
                                                                      Fax:       (214) 880-3287
                                                                      Email:     scott.stolley@tklaw.com
                                                                      SBN:        19284350

III: :,'Xi$elle-e                                                     'IV.:AppelleeAttorneY(s
 , l • i, .                                                                                                                               ''. 441,-,   ./   •


fl Person 0 Organization (choose one)                                 0       Lead Attorney
Organization Name:Luxor Contracting, Inc., d/b/a Luxor Staffing       First Name:        Kevin
First Name:                                                           Middle Name: T.
Middle Name:                                                          Last Name:         Schutte
Last Name:                                                            Suffix:
Suffix:                                                               Law Firm Name: Bracewell & Guiliani LLP
Pro Se: 0                                                             Address 1:         1445 Ross Avenue
                                                                      Address 2:         Suite 3800
                                                                      City:              Dallas
                                                                      State:  Texas                           Zip+4:      75202-2724
                                                                      Telephone:    (214) 758-1000                 ext.
                                                                      Fax:       (214) 758-1010
                                                                      Email:     kevin.schutte@bgllp.com
                                                                      SBN:       24033050
  'tf                                                                                                                          •,r
•III.,Appellee e                                                      . IV.' Appellee Attorney(
    Person    0 Organization (choose one)                             •       Lead Attorney
Organization Name: Luxor Contracting, Inc., d/b/a Luxor Staffing      First Name:        Lauren
First Name:                                                           Middle Name: J.
Middle Name:                                                          Last Name:         Brown
Last Name:                                                            Suffix:
Suffix:                                                               Law Firm Name: Bracewell & Guiliani LLP
Pro Se: 0                                                             Address 1:         1445 Ross Avenue
                                                                      Address 2:         Suite 3800
                                                                      City:              Dallas
                                                                      State:  Texas                           Zip+4:      75202-2724
                                                                      Telephone:    (214) 758-1000                 ext.
                                                                      Fax:        (214) 758-1010
                                                                      Email:      lauren.brown@bgllp.com
                                                                      SBN:       24069430
                                                                                                                                 -
III Apllee              -4                                             IV. ;AppeIlee -Attorney
                                                                                                          f
                                                                                                                               ,1                      1
         ---.,-.:. • r.                                                                                                           -•,I-
    Person 0 Organization (choose one)                                        Lead Attorney
Organization Name: Luxor Contracting, Inc., d/b/a Luxor Staffing      First Name:        Tricia
First Name:                                                           Middle Name: R

                                                             Page 2 of 11
Middle Name:            Last Name:      DeLeon
Last Name:              Suffix:
Suffix:                 Law Firm Name: Bracewell & Guiliani LLP
Pro Se:                 Address 1:      1445 Ross Avenue
                        Address 2:      Suite 3800
                        City:           Dalas
                        State: Texas                       Zip+4: 75202-2724
                        Telephone:   (214) 758-1000            ext.
                        Fax:      (214) 758-1010
                        Email: tricia.deleon@bgllp.com
                        SBN: 24005885




               Page 3 of 11
                    ,. ,
V.;.Perfectioii Of Appeal Aild Jurisdiction-

Nature of Case (Subject matter or type of case): Other
Date order or judgment signed: July 19, 2012                                Type of judgment: Jury Trial
Date notice of appeal filed in trial court:        October 17, 2012
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: fl Yes ""1 No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             • Yes CI No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              • Yes      • No

Permissive? (See TRAP 28.3):                    • Yes        No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                       0 Yes C1 No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             El Yes ii4 No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?      fl Yes 0.1 No
Judgment or order disposes of all parties and issues: CA Yes ONo
Appeal from final judgment:                                    1 Yes • No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?              Yes ■,1 No
             lt                                  ,                                                                            fls-
 .. A
  ,
           s Pate 1 1 I le To Perfect Appeal

Motion for New Trial:                 a Yes             No             If yes, date filed: August 20, 2012
Motion to Modify Judgment:            il1 Yes        • No              If yes, date filed: August 20, 2012
Request for Findings of Fact              vl Yes       No              If yes, date filed: August 8, 2012
and Conclusions of Law:
                                     DYes           >2 No              If yes, date filed:
Motion to Reinstate:
Motion under TRCP 306a:              fl Yes 2:1 No                     If yes, date filed:

Other:                                II Yes           No
If other, please specify:

yu. Indigene           Party: (A      t                         of affidavi                    niotion if ili.d)          I



Affidavit filed in trial court:      0 Yes i'l No                     If yes, date filed:

Contest filed in trial court:        flYes          C1 No             If yes, date filed:

Date ruling on contest due:

Ruling on contest: • Sustained              • Overruled               Date of ruling:

                                                                       Page 4 of 1 1
Will:     anicuptcy-                                                                         ,                                ,4. q   ■        ro
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    EYes F. :4 No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:



                                                                                                                                          .,
    r                                                                                                                     <
IX. • Trial Court And Record                                                                                                                                .4
                                .,                         ,                                                                                   .   ,
                                                                                                                                                       r
                                                                                                                                                       a,    i,,,, •

Court:      134th Judicial District Court                            Clerk's Record:
County: Dallas                                                       Trial Court Clerk:     I District fl County
Trial Court Docket Number (Cause No.): DC10 01795
                                                -                    Was clerk's record requested?         Yes     • No
                                                                     If yes, date requested: October 7, 2012
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:       Dale                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                   1l Yes ENo flindigent
Last Name:        Tillery
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:                                                              Appellant has already paid for the clerk's
Address 1:         George L. Allen, Sr. Courts Bldg.                 record, which has been completed and filed.

Address 2 :        600 Commerce Street, Suite 650
City:              Dallas
State:    Texas                        Zip + 4: 75202
Telephone:      (214) 653-6995           ext.
Fax:       (214) 653-6988
Email: fly@dallascourts.org



Reporter's or Recorder's Record:
Is there a reporter's record?            1I Yes • No
Was reporter's record requested?        C1 Yes fl No

Was there a reporter's record electronically recorded? fl Yes el No
If yes, date requested: October 17, 2012

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? CI Yes fl No • Indigent
    Appellant has paid a $4,000 deposit to the court reporter. The court reporter
    has said she will bill Appellant for the balance when she completes the transcript.
    Appellant has agreed to this arrangement and will pay the balance when it is billed
    by the court reporter.




                                                               Page 5 of 11
 1 Court Reporter                         • Court Recorder
 1 Official                               D Substitute



First Name:         Vielica
Middle Name:
Last Name:          Dlobbins
Suffix:
Address 1:          George L. Allen, Sr. Bldg.
Address 2:          600 Commerce Street, Suite 650
City:               Dallas
State:    Texas                        Zip + 4: 75202
Telephone:       (214) 653-7239          ext.
Fax:         (214) 653-6988
Email: vielica@sbcglobal.net
                  .,                                                                                                                   _
 4Supersecleas" Bond                                                                                                  .,                    k..,
Supersedeas bond filed:fl Yes         1 No       If yes, date filed:

Will file:     Co Yes   • No
                                   Appellant is working on filing a bond or an alternative to a bond.

                     .P                                                                                                                        f
       titra       aty.Relief                                                                                                          ,-.,..,
Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?           flYesei'l No
If yes, briefly state the basis for your request:


XTI, lAlterriatii,epi§p'ute                                                                                                .     Oth,11            iZt
               40  ... , . . ResMution/Mediation'
                               .. ,, .     . . C                           ection if liii4iii I         • th, 5th          :-.
 riT4th CiiiiIrt-OfhAppeal)    4                                       '


Should this appeal be referred to mediation?           .,
                                                        4 Yes • No

If no, please specify:
Has the case been through an ADR procedure?           EYes        "4 No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          • Pre-Trial        111 Post-Trial         Other
If other, please specify:
Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
(I) Sufficiency of the evidence to support liability; (2) Casteel error in the charge; (3) error in changing the ruling about the transfer date.

How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:                    $216,597.00
Punitive (or similar) damages: $0.00

                                                                       Page 6 of 11
Attorney's fees (trial):    $185,578.00
Attorney's fees (appellate): $110,000.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     D Yes el No
Does judgment have language that one or more parties "take nothing"?           Yes    J No
Does judgment have a Mother Hubbard clause? ■„ Yes         p No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):     p 1 fl    2      3         4D5
Please make my answer to the preceding questions known to other parties in this case.              Yes     No
Can the parties agree on an appellate mediator? fl Yes ■14 No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient: none
Name of person filing out mediation section of docketing statement: Scott P. Stolley



   I; 'Related Matters
                   _
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

  Style:

     Vs.




                                                               Page 7 of 11
XIV                          Cbitiligke section if filitiOrt the 1st, , 2na, 3dSi3th ot-'14th Crt
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org . If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               El Yes i4 No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? CI Yes p No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes El No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.govipoverty/06povertv.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? CI Yes p No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or pro se party)                                                    Date:             March 4, 2013



Printed Name: Scott P. Stolley                                                            State Bar No.: 19284350



Electronic Signature: /s/ Scott P. Stolley
    (Optional)




                                                                Page 8 of 11
             ificate:!6f8ervke

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on March 4, 2013



Signature of counsel (or pro se party)                                    Electronic Signature: /s/ Scott P. Stolley
                                                                                 (Optional)

                                                                          State Bar No.: 19284350
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served: March 4, 2013
Manner Served: Email

First Name:       Kevin

Middle Name: T.
Last Name:        Schutte
Suffix:
Law Firm Name:Bracewell & Guiliani LLP
Address 1:         1445 Ross Avenue
Address 2:         Suite 3800
City:             Dallas
State     Texas                          Zip+4: 75202-2724
 Telephone:       (214) 758-1000      ext.
Fax:      (214) 758-1010
Email: kevin.schutte®bgllp.com
If Attorney, Representing Party's Name: Luxor Contracting, Inc., d/b/a Luxor Staffing




                                                                                                                                Ver. 1.0 7/12



                                                                Page 9 of 11
Please enter the following for each person served:

Date Served: March 4, 2013
Manner Served: Email

First Name:       Lauren

Middle Name: J.
Last Name:        Brown
Suffix:
Law Firm Name:Bracewell & Guiliani LLP
Address 1:        1445 Ross Avenue
Address 2:        Suite 3800
City:             Dallas
State     Texas                      Zip+4: 75202-2724
 Telephone:       (214) 758-1000     ext.
Fax:      (214) 758-1010
Email: lauren.brown@bgllp.com
If Attorney, Representing Party's Name: Luxor Contracting, Inc., d/b/a Luxor Staffing




                                                                                        Ver. 1.0 7/12


Please enter the following for each person served:




                                                             Page 10 ofll
Date Served: March 4, 2013
Manner Served: Email

First Name:       Tricia

Middle Name: R.
Last Name:        DeLeon
Suffix:
Law Firm Name:Bracewell & Guiliani LLP
Address 1:        1445 Ross Avenue
Address 2:        Suite 3800
City:             Dallas
State     Texas                      Zip+4: 75202-2724
Telephone:        (214) 758-1000     ext.
Fax:      (214) 758-1010
Email: tricia.deleon@bglIp.com
If Attorney, Representing Party's Name: Luxor Contracting, Inc., d/b/a Luxor Staffing




                                                                                        Ver. 1.0 7/12




                                                              Page 1 1 of 1 1